         Case 1:19-cr-00006-AT Document 159 Filed 11/10/20 Page 1 of 1

                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                    DOC #: _________________
                                                             DATE FILED: __11/10/2020__

             -against-
                                                                    19 Cr. 6-4 (AT)
PHYLLIS HUBBARD,
                                                                       ORDER
                       Defendant.
ANALISA TORRES, District Judge:

     The sentencing for Defendant Hubbard scheduled for November 12, 2020 is
ADJOURNED to January 21, 2020, at 2:00 p.m.

      Defendant’s sentencing submission is due on January 7, 2021. The Government’s
submission is due on January 14, 2021.

      SO ORDERED.

Dated: November 10, 2020
       New York, New York
